Citation Nr: 0418577	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disorder manifested 
by dizziness.

3.  Entitlement to service connection for right homonymous 
hemianopsia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
right homonymous hemianopsia, headaches and dizziness.  In 
March 2004, the veteran appeared and testified at a personal 
hearing conducted at the RO by C. W. Symanski who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing and to render a final determination in this case.  38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims a disability manifested by right vision 
loss, headaches and dizziness which he alleges was first 
treated in service following a concussive head from a mortar 
round.  He claims that his service medical records, which 
should contain entries regarding treatment for these 
symptoms, are incomplete.  The Board is of the opinion that 
the veteran should be provided copies of his service medical 
records and given the chance to specifically identify for the 
RO, by approximate date(s) and location(s), of any service 
medical records he believes to exist so that an additional 
search for records could be conducted, if necessary.  See 
38 U.S.C.A. § 5103A(c)(1) (West 2002) (VA shall attempt to 
obtain service medical records and any other relevant records 
pertaining to claimant's active service if claimant has 
furnished information sufficient to locate such records).

The Board next notes that the veteran claims his disabilities 
stem from an injury incurred as a result of enemy action.  
The veteran should be advised of the provisions of 
38 U.S.C.A. § 1154(b) and provided notice of the types of 
evidence and/or information he may submit to provide 
satisfactory evidence of combat service and injury while 
engaged in combat.  In so doing, the RO should obtain the 
veteran's complete service personnel records.  The veteran 
should also be advised of his right to submit a medical 
statement from the VA doctor who told him that his claimed 
disabilities were related to event(s) in service.  See Sutton 
v. Brown, 9 Vet. App. 553, 570 (1996).

The veteran also alleges medical treatment for his claimed 
disabilities immediately following his discharge from service 
with continuity of symptomatology thereafter.  He has 
specifically identified for the RO having received treatment 
at several VA facilities, to include Chicago, Illinois in 
1967 and 1996, Reno, Nevada in 1997 and Lomo Linda, 
California in 1997.  He has also referred to treatment in 
Nashville, Tennessee with no dates given.  The RO has not 
requested clinic records from the VA facilities Chicago or 
Nashville, and the response of "no records" from Loma Linda 
VA Medical Center (VAMC) is inadequate as the veteran himself 
as submitted some records from that facility.  The RO must 
undertake exhaustive efforts to obtain all VA clinic records 
prior to any further adjudication by the Board.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is obligated to obtain pertinent 
medical records generated by its agency).  

Finally, the veteran and his wife have referenced his 
involvement in several accidents as a result of his loss of 
right vision, to include a near fatal accident.  The RO 
should request the veteran to identify all private providers 
of treatment since his discharge from service, to include 
those involving treatment for injuries incurred as a result 
of the claimed accidents.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC, in Washington, DC for the following 
actions:

1.  The RO should send the veteran a VCAA 
letter which specifically advises him of the 
evidentiary provisions of 38 U.S.C.A. 
§ 1154(b) and types of evidence and/or 
information he may submit to provide 
satisfactory evidence of combat service and 
injury while engaged in combat.  He should be 
advised of his right to submit a medical 
statement from the VA doctor who told him that 
his claimed disabilities are related to 
event(s) in service.  The RO should also 
request the veteran to clarify his date(s) of 
VA treatment in Nashville, Tennessee, and 
identify all private providers of treatment 
since his discharge from service, to include 
those involving treatment for injuries 
incurred as a result of his claimed post-
service accidents.  The RO should take the 
appropriate steps to obtain all records 
identified by the veteran.

2.  The RO should provide the veteran copies 
of his service medical records, and request 
him to specifically identify, by approximate 
date(s) and location(s), any service medical 
records he believes to exist so that an 
additional search for records could be 
conducted.  The RO should take the appropriate 
steps to obtain any records sufficiently 
identified.

3.  The RO should take the appropriate steps 
to obtain the veteran's personnel records, and 
obtain his complete VA clinic records since 
his discharge from service, to include the 
North Chicago, Illinois VAMC since 1967 and 
the Loma Linda, California VAMC since 1996.

4.  Upon completion of the above, the RO must 
review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5103 and 5103A, as well as 
38 C.F.R. § 3.159, are fully complied with and 
satisfied

5.  The RO should then conduct a de novo 
review of the claims on appeal.  In so doing, 
the RO must consider whether the provisions of 
38 U.S.C.A. § 1154(b) apply to the case.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative, if any, 
should be provided a supplemental statement of 
the case (SSOC), and an appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


